Citation Nr: 0948799	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-30 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for a tear of 
the posterior horn of the medial meniscus of the left knee, 
with degenerative changes of the posterior horn of the 
lateral meniscus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1966 to November 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2007 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, denied a rating in excess of 20 percent for a 
tear of the posterior horn of the medial meniscus of the left 
knee, with degenerative changes of the posterior horn of the 
lateral meniscus.  


FINDINGS OF FACT

Throughout the appeal, a tear of the posterior horn of the 
medial meniscus of the left knee, with degenerative changes 
of the posterior horn of the lateral meniscus has been 
manifested by less than compensable restrictions of extension 
and flexion, pain and crepitation throughout range of motion, 
an inability to kneel or squat, tenderness to palpation, 
slight varus angulation, and pain with patellar compression.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for a tear of the 
posterior horn of the medial meniscus of the left knee, with 
a separate 10 percent rating on the basis of limitation of 
motion due to degenerative changes of the posterior horn of 
the lateral meniscus, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5258, 5260 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).   

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The appellant has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in February 2007 and 
August 2007.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate 
for rating purposes).]  He has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  Separate diagnostic 
codes outline the criteria for rating the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims. 

An August 1998 rating decision awarded the Veteran 
compensation benefits for a tear of the posterior horn of the 
medial meniscus of the left knee, with degenerative changes 
of the posterior horn of the lateral meniscus, under the 
provisions of 38 U.S.C.A. § 1151.  A 20 percent rating was 
assigned under 38 C.F.R. § 4.71a, Code 5258, dislocation of 
the semilunar cartilage.  The instant claim for increase was 
received in August 2006.  

VA outpatient treatment records include X-rays of both knees 
dated in July 2006 that show osteoarthritic changes, 
specifically moderate narrowing of the medial joint 
compartment, bilaterally, and soft tissue calcific/bony 
density of the proximal tibial level, bilaterally.  On 
evaluation in August 2006, the Veteran was evaluated for 
bilateral knee pain, right greater than the left.  He had a 
several year history of pain in the knees, and a history of 
left arthroscopy and partial meniscectomy five years earlier.  
He noted some constant achy pain, occasional swelling and a 
giving-away sensation, but had not had episodes of giving-way 
or locking.  The knees tendered to be worse with stairs and 
with running.  This did not limit his daily activities and he 
was able to swim, bike and remain active.  He occasionally 
took anti-inflammatories.  On examination, he walked without 
an antalgic gait.  Range of motion was from 0 degrees 
extension to 120 degrees flexion.  He was stable to anterior 
and posterior varus valgus stress.  There was no significant 
medial joint line tenderness.  He had neither pain nor 
popping with McMurray testing.  Radiographs reportedly showed 
degenerative changes about both of the knees, with joint 
space narrowing and osteophyte formation.  The impression was 
bilateral knee osteoarthrosis.  

On February 2007 VA examination of the Veteran's knees, he 
complained of kneecap pain and soreness.  It was reported 
that he wore a brace on the left knee at times.  He was able 
to do his normal job and normal daily activities.  Motion of 
the left knee was from 0 degrees extension to 110 degrees 
flexion.  There was pain and crepitation throughout the range 
of motion.  Repetitive use did not cause increasing aching, 
pain, soreness, tenderness or fatigability.  There were no 
flare-ups noted.  Both knees were stable to medial and 
lateral anterior and posterior testing.  The pertinent 
diagnosis was postoperative meniscectomy, with arthritis of 
the left knee.  

On August 2007 VA examination of the Veteran's knees, he 
complained of pain or aching that he described as a level of 
6 or 7/10 and could be anterior left knee pain or of the 
whole area.  The knee "cracked" and could give way 1 to 4 
times weekly, with weakness, stiffness and swelling.  He 
required the use of a brace at times to get around, 
especially when exercising, but found it uncomfortable to 
wear at work.  His job entailed some car travel and getting 
in and out of his car, maneuvers that caused pain.  Sitting 
caused increased stiffness.  He was able to accomplish his 
daily activities, but had pain with stair climbing and was 
unable to use a bicycle or treadmill.  Prolonged walking and 
standing also caused pain.  He could not kneel or squat.  
Range of motion was from 0 degrees extension to 110 degrees 
flexion, with pain.  There was left knee pain on motion and 
tenderness to palpation of the lateral aspect of the left 
patella.  After repeated flexion and extension, there was no 
additional limitation, incoordination, weakness, or 
fatigability, but increased pain.  There were no flare-ups, 
with the pain being fairly constant.  The knee was stable on 
examination, with no laxity in the posterior cruciate, 
lateral or medial collateral ligaments.  There was no 
antalgic gait, but slight varus angulation of the left knee.  
There was no warmth, swelling, or effusion.  Anterior and 
posterior drawer signs, Lachman's testing, and McMurray's 
testing were negative.  The knee was stable to varus and 
valgus stress.  There was significant crepitus and pain, with 
patellar compression at the left lateral aspect of the 
patella.  There was a 1/2 inch greater circumference in the 
right quadriceps girth over the left.  There were two light 1 
cm arthroscopic scars on the medial and lateral left patella.  
The scars were nontender, nonadherant, and stable.  X-rays 
from July 2006 were described as showing moderate narrowing 
of the medial joint compartment and soft tissue calcific/bony 
density noted of the proximal tibial level.  The diagnosis 
was residuals, left knee status post meniscectomy with 
arthritis.  

For dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, a 20 percent 
rating is warranted.  38 C.F.R. § 4.71a, Code 5258.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.  

Limitation of leg extension to 10 degrees warrants a 10 
percent rating.  A 20 percent rating requires that extension 
be limited to 15 degrees.  A 30 percent rating requires that 
extension be limited to 20 degrees.  38 C.F.R. § 4.71a, Code 
5261.  

Other knee impairment manifested by recurrent subluxation or 
lateral instability warrants a 10 percent rating, when mild, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  38 C.F.R. § 4.71a, Code 5257.  

A 30 percent rating is warranted for ankylosis of the knee 
joint at a favorable angle, in full extension or in slight 
flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Code 
5256.  

Normal range of motion of the knees is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The Veteran's left knee disability is rated on dislocation of 
the semilunar cartilage and has been assigned the maximum 20 
percent rating for this disability.  The basis for this 
rating is, in accordance with the rating schedule, frequent 
episodes of locking, pain and joint effusion.  Although the 
record does not currently show that the Veteran has episodes 
of locking, the most recent examination demonstrates 
stiffness on prolonged sitting, pain with stair climbing and 
on prolonged standing and walking and an inability to kneel 
or squat.  There was also a slight varus angulation of the 
knee joint and significant pain and crepitus with patellar 
compression.  These symptoms are sufficient to meet the 
criteria for a rating of 20 percent, but a higher evaluation 
would have to be based upon limitation of the range of motion 
of the knee or ankylosis of the knee joint.  

The most restrictive range of motion described in the records 
during the appeal period is from 0 degrees extension to 110 
degrees flexion, without evidence of ankylosis.  Motion to 
this degree is not shown to warrant a compensable rating, but 
it is evident from the record that there is impairment of the 
knee caused by both arthritic involvement and the separately 
rated dislocation of the patella.  In cases where there are 
distinct disabilities caused from arthritis of the knee as 
well as other impairment of the knee, separate evaluations 
may be assigned.  See VAOPGCPREC 23-97.  If a rating is 
assigned under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.  
The Board finds that a similar separate 10 percent rating may 
be assigned where the rating is assigned under the provisions 
of dislocations of the semilunar cartilage 
(38 C.F.R. § 4.71a, Code 5258).  As such, an additional 10 
percent rating, but no more, is found to be warranted.  

The Board has considered all potentially applicable codes, 
and finds that none provides for an increase in the rating 
assigned for the Veteran's left knee disability given the 
symptoms shown.  Furthermore, inasmuch as all symptoms shown 
(and associated limitations) are accounted for by the 
schedular criteria, those criteria are not inadequate, and 
referral for extraschedular consideration is not necessary.  
See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 
111 (2008).  

As the Veteran is shown to be working, consideration of 
entitlement to a TDIU rating is not appropriate.  




ORDER

A rating in excess of 20 percent for a tear of the posterior 
horn of the medial meniscus of the left knee is denied, but a 
separate 10 percent rating on the basis of limitation of 
motion due to degenerative changes of the posterior horn of 
the lateral meniscus, is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


